Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,321,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant application are claiming common subject matter including: a side delivered valve frame and flow control component and method of delivering the valve, wherein the valve frame is compressible to a compressed configuration having a long axis substantially parallel to a length-wise cylindrical axis of a delivery catheter, the long axis substantially perpendicular to blood-flow through the valve, and further wherein the valve frame has an upper collar (atrial collar) and a lower collar or cuff (distal subannular anchoring tension arm).  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,595,994. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant application are claiming common subject matter including: a side delivered valve frame and flow control component and method of delivering the valve, wherein the valve frame is compressible In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,653,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant application are claiming common subject matter including: a side delivered valve frame and flow control component and method of delivering the valve, wherein the valve frame is compressible to a compressed configuration having a long axis substantially parallel to a length-wise cylindrical axis of a delivery catheter, the long axis substantially perpendicular to blood-flow through the valve, and further wherein the valve frame has an upper collar (distal anchoring tab) and a lower collar or cuff (proximal anchoring tab).  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,071,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,076,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant application are claiming common subject matter including: a side delivered valve frame and flow control component and method of delivering the valve, wherein the valve frame is compressible to a compressed configuration having a long axis substantially parallel to a length-wise cylindrical axis of a delivery catheter, the long axis substantially perpendicular to blood-flow through the valve, and further wherein the valve frame has an upper collar (distal anchoring tab) and a lower collar or cuff (subannular proximal tab).  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman.  
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,109,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and instant application are claiming common subject matter including: a side delivered valve frame and flow control component, wherein the valve frame is compressible to a compressed configuration having a long axis substantially parallel to a length-wise cylindrical axis of a delivery catheter, the long axis substantially perpendicular to blood-flow through the valve, and further wherein the valve frame has an upper collar (atrial sealing collar) and a lower collar or cuff (tension arm).  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Allowable Subject Matter
Claims 1-30 would be allowable if the nonstatutory double patenting rejections are overcome.  The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a side-delivered transcatheter prosthetic heart valve, particularly wherein the valve is compressed for side-delivery with outer frame and flow control component as claimed, including the frame having upper and lower collars combining to sandwich or compress the tricuspid or mitral annulus to seal the annulus from perivalvular leaks.   
	Of the closest prior art, Chambers (US 2018/0200049) discloses a side-delivered transcatheter heart valve (Figs 3A-B) wherein the valve portion (305), or flow control component, is oriented in a downward position and the valve device is pushed out of the delivery sheath (304) in a sideways orientation. However, Chambers fails to disclose structural 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771